DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
Response to Arguments
Applicant’s amended title is sufficiently descriptive.  Accordingly, the objection to the title is withdrawn.  Remarks, 12. 
On page 12 of the Remarks, Applicant contends the amendments avoid invocation of 35 U.S.C. 112(f).  Examiner finds they do not.  Accordingly, the interpretation of the claims under 35 U.S.C. 112(f) is sustained.
Applicant’s footnote 3 on page 12 of the Remarks is correct.  Examiner has corrected the error herein.
On pages 12–13 of the Remarks, Applicant contends the rejections under 35 U.S.C. 112(a) and (b) are overcome by the amendments.  Examiner disagrees because there is still only a single element recited in the claims.  Examiner suggests Applicant use a construct similar to:  “An image processing apparatus comprising one or more processors and a memory storing instructions thereon that cause the processor to….”  By having a processor and memory recited, the single element rationale for the rejection is overcome.  Examiner notes there is an additional rationale under the 35 U.S.C. 
On pages 13–18 of the Remarks, Applicant contends the combination of Seregin and Chen fails to teach or suggest the feature added by way of amendment drawn to a residual data presence flag.  Examiner finds these arguments moot in view of the new grounds of rejection, necessitated by amendment.  Specifically, the rejection now additionally relies on the teachings of Rosewarne, drawn to a coded block flag, which those skilled in the art know is used to indicate whether there are any non-zero coefficients in the coding block, which further means no transform is to be performed. See rejection, infra, for the full rationale.
Other claims are not argued separately.  Remarks, 13–18.
35 USC § 112(f)
35 U.S.C. 112(f) reads as follows:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 4–17, 19, 21, and 22 disclose limitations that invoke 35 U.S.C. 112(f) under the analysis described in MPEP 2181.
According to MPEP 2181, 35 U.S.C. 112(f) is invoked by claim limitations that meet the following conditions:  (1) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (2) the non-structural term is modified by functional language, typically, but not always linked by the transition word “for” or another linking 
In claims 1, 4–17, 19, 21, and 22, Applicant uses the phrase “unit configured to” for several limitations.  In each case, Examiner interprets such language as a non-structural term followed by a linking word or phrase, which links the non-structural term to recited functions.  In each case, the non-structural term is modified by functional language and is not modified by sufficient structure.  Therefore, the claims invoke 35 U.S.C. 112(f).  MPEP 2181(I).
Examiner finds that the units operable to perform the recited functions of claims 1, 4–17, 19, 21, and 22 could be broadly construed as software modules or subroutines, or a computer or similar processing circuit or system of processors.  Regarding the interpretation that the units might be a processor or group of processors, the Examiner considered whether the functions recited in claims 1, 4–17, 19, 21, and 22 are functions typically found in a commercially available off-the-shelf processor.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) (functions such as "processing," "receiving," and "storing" that can be achieved by any general purpose computer without special programming do not require disclosure of more structure than the general purpose processor that performs those functions).  Because the recited functions are the substance and focus of the invention claimed, the 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4–17, 19, 21, and 22 
Examiner considered whether the functions recited in claims 1, 4–17, 19, 21, and 22 are functions typically found in a commercially available off-the-shelf processor.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) (functions such as "processing," "receiving," and "storing" that can be achieved by any general purpose computer without special programming do not require disclosure of more structure than the general purpose processor that performs those functions).  Because the recited functions are the substance of the invention claimed, it would make little sense to find that these functions are typically available in an off-the-shelf processor.  Therefore, the Examiner finds the recited functions are not typically available in an off-the-shelf processor, and thus, the functional recitations do not connote sufficient structure of the processor claimed.  Accordingly, the term "processor" is interpreted as a non-structural term and is used merely as a substitute for the term "means for," thus potentially invoking the application of § 112(f).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1, 4–17, 19, 21, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claims 1, 4–17, 19, 21, and 22 represent single means claims.  A single element cannot rely on 35 U.S.C. 112(f) to incorporate the structure from the specification because 35 U.S.C. 112(f) only applies to claims for a combination (more than one element).  Without the benefit of the 112(f) construction, the broadest 
Claims 1, 4–17, 19, 21, and 22 contain limitations that invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions. 
Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4–8, 10–13, and 16–21 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin (US 2017/0272748 A1), Chen et al., “Algorithm Description of Joint Exploration Test Model 3,” JVET-C1001_v3, Geneva, CH, June 2016 and Rosewarne (US 2015/0249828 A1).
Regarding claim 1, the combination of Seregin, Chen, and Rosewarne teaches or suggests an image processing apparatus comprising:  an inverse orthogonal transform unit configured to perform an inverse orthogonal transform of chrominance (Seregin, ¶ 0139:  teaches the well-known process of transforming residual pixels values into the frequency domain using orthogonal transforms such as DCT; Seregin, ¶ 0141:  teaches performing the inverse orthogonal transform to recover  using information regarding the inverse orthogonal transform of chrominance derived on a basis of information regarding an inverse orthogonal transform of luminance (Seregin, ¶¶ 0071 and 0072:  explain that luma and chroma blocks are typically coded using the same information such that coding mode decisions for the luma blocks (partitioning, tranforms, etc.) are used to derive the coding parameters for the chroma blocks; Seregin, ¶ 0073:  explicitly lists coding mode being a parameter for a chroma block that can be derived from a corresponding luma block; see also Seregin, ¶ 0075:  explaining a flag can be used to indicate the chroma parameters are derived from the luma parameters; Seregin, ¶ 0080:  teaches the coding mode parameters that can be inherited from luma blocks includes primary and second transform information, including AMT), wherein the information regarding the inverse orthogonal transform includes an adaptive primary transform flag indicating whether an adaptive inverse primary transform of adaptively selecting one inverse orthogonal transform from between a plurality of different inverse orthogonal transforms and using the selected orthogonal transform as an inverse primary transform is to be applied (Chen, Section 2.4.1.:  teaches whether AMT applies or not is signaled as a flag; Chen, Section 2.4.1.:  explicitly explains that Adaptive Multiple Transform (AMT) “utilizes multiple selected transforms from the DCT/DST families.”), wherein a value of the adaptive primary transform flag of chrominance is set to a value of the adaptive primary transform flag of luminance (Chen, 2.4.1:  teaches flags signaled to identify the horizontal and vertical primary transforms to be used; Seregin, ¶ 0080:   based on a residual data presence flag being true, the residual data presence flag indicating whether or not there are one or more non-zero coefficients in a transform block of a color signal designated with a color signal identifier (Rosewarne, ¶ 0084:  teaches the coded block flag signals whether there are non-zero coefficients in the transform unit for a color channel, which further tells indicates whether a transform is performed; Given these teachings of the prior art, this limitation is obvious because it would not make sense to inherit transform information from luminance when there is no transform to be performed, i.e. no coefficient values to transform), and wherein the inverse orthogonal transform unit is implemented via at least one processor (Seregin, ¶ 0009:  teaches the processing of video data is implemented via at least one processor).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have understood the transforms described in Seregin to include orthogonal transforms although not explicitly stated because the skilled artisan recognizes DCT to be a type of orthogonal transform.  This rationale to modify the teachings of Seregin to read on the claims applies to all uses of Seregin unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Seregin, with those of Chen, because both references are drawn to the same field of endeavor, because Seregin mentions adaptive multiple transform (AMT), which Chen more fully explains under the “Transform Improvement” heading, and because such a combination 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Seregin and Chen, with those of Rosewarne, because all three references are drawn to the same field of endeavor, because Rosewarne explains a well-known issue between luma and downsampled chroma channels when considering inheritance, and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Seregin, Chen, and Rosewarne used in this Office Action unless otherwise noted.
Regarding claim 4, the combination of Seregin, Chen, and Rosewarne teaches or suggests the image processing apparatus according to claim 3, wherein the information regarding the inverse orthogonal transform includes a primary transform identifier indicating which inverse primary transform is to be applied to inverse primary transforms in a vertical direction and a horizontal direction (Chen, 2.4.1:  teaches flags signaled to identify the horizontal and vertical primary transforms to be used; Seregin, ¶ 0080:  teaches the coding mode parameters that can be inherited from luma blocks includes primary and second transform information, including AMT).
Regarding claim 5, the combination of Seregin, Chen, and Rosewarne teaches or suggests the image processing apparatus according to claim 4, wherein a value of the primary transform identifier of chrominance is set to a value of the primary transform identifier of luminance (Seregin, ¶ 0080:  teaches the coding mode  in a case in which the adaptive primary transform flag of chrominance is true, and is set to a predetermined value in a case in which the adaptive primary transform flag of chrominance is false (Seregin, ¶ 0080:  teaches the coding mode parameters that can be inherited from luma blocks includes primary and second transform information, including AMT; Chen, 2.4.1:  teaches that when AMT is turned off, DCT-II is applied).
Regarding claim 6, the combination of Seregin, Chen, and Rosewarne teaches or suggests the image processing apparatus according to claim 5, wherein the inverse orthogonal transform unit is further configured to perform the inverse primary transform as the inverse orthogonal transform (Seregin, ¶ 0080:  teaches the coding mode parameters that can be inherited from luma blocks includes primary and second transform information, including AMT; Seregin, ¶ 0139:  teaches the well-known process of transforming residual pixels values into the frequency domain using orthogonal transforms such as DCT; Seregin, ¶ 0141:  teaches performing the inverse orthogonal transform to recover the residual block of pixels from the frequency domain back to the spatial domain; see also Seregin, ¶ 0058:  also teaching inverse transform at the decoder).
Regarding claim 7, the combination of Seregin, Chen, and Rosewarne teaches or suggests the image processing apparatus according to claim 6, wherein the inverse orthogonal transform unit is further configured to perform an inverse primary horizontal transform which is the inverse primary transform in the horizontal direction and an inverse primary vertical transform which is the inverse primary transform in the vertical direction as the inverse orthogonal transform (Chen, 2.4.1:  teaches flags signaled to identify the horizontal and vertical primary transforms to be used).
Regarding claim 8, the combination of Seregin, Chen, and Rosewarne teaches or suggests the image processing apparatus according to claim 1, wherein a value of the adaptive primary transform flag of chrominance is set to a value of the adaptive primary transform flag of luminance (Seregin, ¶ 0080:  teaches the coding mode parameters that can be inherited from luma blocks includes primary and second transform information, including AMT) in a case in which a prediction type of a coding block to which a transform block to be processed belongs is inter prediction (Chen, 2.4.1:  teaches, “For inter prediction residual, however, only one transform set, which consists of DST-VII and DCT-VIII, is used for all inter modes and for both horizontal and vertical transforms.”).
Regarding claim 10, the combination of Seregin, Chen, and Rosewarne teaches or suggests the image processing apparatus according to claim 1, wherein a value of the adaptive primary transform flag of chrominance is set to a value of the adaptive primary transform flag of luminance in a case in which a prediction type of a coding block to which a transform block to be processed belongs is inter prediction or a case in which the prediction type is intra prediction in which prediction modes for luminance and chrominance match each other 
Regarding claim 11, the combination of Seregin, Chen, and Rosewarne teaches or suggests the image processing apparatus according to claim 1, wherein a value of the adaptive primary transform flag of chrominance is set to a value of the adaptive primary transform flag of luminance (Seregin, ¶ 0080:  teaches the coding mode parameters that can be inherited from luma blocks includes primary and second transform information, including AMT) in a case in which a chrominance adaptive 10 primary transform information inference flag indicating whether the adaptive primary transform flag of chrominance is to be inferred on a basis of the adaptive primary transform flag of luminance is true (Seregin, ¶ 0075:  teaches a flag can be sent to instruct the decoder to reuse, or derive from, the luma coding mode information for the chroma coding mode information).
Regarding claim 12, the combination of Seregin, Chen, and Rosewarne teaches or suggests the image processing apparatus according to claim 1, wherein a value of the adaptive primary transform flag of chrominance is set to a value of the adaptive primary transform flag of luminance (Seregin, ¶ 0080:  teaches the coding mode parameters that can be inherited from luma blocks includes primary and second transform information, including AMT) in a case in which a size of a short side of a transform block to be processed of chrominance is greater than or equal to a predetermined threshold value (It does not appear Seregin or Chen teaches thresholding the size of the luma or chroma transform; However, such an approach is obvious in view of the level of skill in the art, as evidenced by the teachings of Rosewarne; Rosewarne, ¶ 0095:  teaches that when the luma transform is 4x4 and the color sampling ratio is 4:2:0 or 4:2:2, there is a problem in that the chroma transform is 
Regarding claim 13, the combination of Seregin, Chen, and Rosewarne teaches or suggests the image processing apparatus according to claim 1, wherein the inverse orthogonal transform unit is further configured to perform an inverse primary horizontal transform which is an inverse primary transform in a horizontal direction and an inverse primary vertical transform which is an inverse primary transform in a vertical direction as the inverse orthogonal transform (Chen, 2.4.1:  teaches flags signaled to identify the horizontal and vertical primary transforms to be used; Seregin, ¶ 0080:  teaches the coding mode parameters that can be inherited from luma blocks includes primary and second transform information, including AMT), a transform type of the inverse primary horizontal transform is set on a basis of a horizontal transform set and a primary horizontal transform specifying flag (Chen, 2.4.1:  teaches, “flags are signaled to identify the horizontal and vertical transform to be used) in a case in which a size of a picture width of a transform block to be processed of chrominance is greater than a predetermined threshold value (see treatment of claim 12), and a transform type of the inverse primary vertical transform is set on a basis of a vertical transform set and a primary vertical transform specifying flag (Chen, 2.4.1:  teaches, “flags are signaled to identify the horizontal and vertical transform to be used) in a case in which a size of a picture height of the transform block to be processed of chrominance is greater than a predetermined threshold value (see treatment of claim 12).
Regarding claim 16, the combination of Seregin, Chen, and Rosewarne teaches or suggests the image processing apparatus according to claim 1, wherein the information regarding the inverse orthogonal transform includes a secondary transform identifier indicating which inverse secondary transform is to be applied (Chen, 2.4.2:  teaches secondary transform identifiers are signaled explicitly; “For each transform set, the selected non-separable secondary transform candidate is further specified by the explicitly signaled CU-level MDNSST index.”).
Regarding claim 17, the combination of Seregin, Chen, and Rosewarne teaches or suggests the image processing apparatus according to claim 16, wherein a value of the secondary transform identifier of chrominance is set to a value of the secondary transform identifier of luminance 
Claim 18 lists the same elements as claim 1, but is drawn to a method rather than an apparatus.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 19 lists essentially the same elements as claim 1, but is drawn to the corresponding encoder rather than the decoder (i.e. forward transform vs. inverse transform).  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists the same elements as claim 19, but is drawn to the corresponding encoding method rather than the decoding method (i.e. forward transform vs. inverse transform).  Therefore, the rationale for the rejection of claim 19 applies to the instant claim.
Regarding claim 21, the combination of Seregin, Chen, and Rosewarne teaches or suggests the image processing apparatus according to claim 1, wherein an adaptive primary transform flag of a chrominance (Cb) and an adaptive primary transform flag of a chrominance (Cr) are derived based on an adaptive primary transform flag of luminance (Seregin, ¶ 0080:  teaches the coding mode parameters that can be inherited from luma blocks includes primary and second transform information, including AMT).
Regarding claim 22, the combination of Seregin, Chen, and Rosewarne teaches or suggests the image processing apparatus according to claim 1, wherein the value of the adaptive primary transform flag of chrominance is set to a value of 0 based on a residual data presence flag being false (Chen, 2.4.1:  teaches flags signaled to identify the horizontal and vertical primary transforms to be used; Seregin, ¶ .
Claims 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin, Chen, Rosewarne, and Hannuksela (US 2017/0085917 A1).
Regarding claim 9, the combination of Seregin, Chen, Rosewarne, and Hannuksela teaches or suggests the image processing apparatus according to claim 1, wherein a value of the adaptive primary transform flag of chrominance is set to a value of the adaptive primary transform flag of luminance (Seregin, ¶ 0080:  teaches the coding mode parameters that can be inherited from luma blocks includes primary and second transform information, including AMT) in a case in which a prediction type of a coding block to which a transform block to be processed belongs is inter prediction or a case in which the prediction type is intra prediction of which a prediction mode is intra block copy (Chen, 2.4.1:  teaches, “For inter prediction residual, however, only one transform set, which consists of DST-Vii and DCT-VIII, is used for all inter modes and for both horizontal and vertical transforms.”; Examiner notes intra block copy (IBC) is just a special case of inter prediction as explained in Hannuksela, ¶ 0370; Therefore, one skilled in the art would 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Seregin, Chen, and Rosewarne, with those of Hannuksela, because all four references are drawn to the same field of endeavor, because Hannuksela explains IBC and inter prediction are very similar, and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Seregin, Chen, and Hannuksela used in this Office Action unless otherwise noted.
Regarding claim 14, the combination of Seregin, Chen, Rosewarne, and Hannuksela teaches or suggests the image processing apparatus according to claim 1, wherein the information regarding the inverse orthogonal transform includes a transform skip flag indicating whether an inverse orthogonal transform process is to be skipped (Examiner notes transform skip flags are prior art; Hannuksela, ¶ 0365:  teaches a transform skip syntax element is a normal part of information for residual coding).
Regarding claim 15, the combination of Seregin, Chen, Rosewarne, and Hannuksela teaches or suggests the image processing apparatus according to claim 14, wherein a value of the transform skip flag of chrominance is set to a value of the transform skip flag of luminance (Seregin, ¶¶ 0071 and 0072:  explain that luma and chroma blocks are typically coded using the same information such that coding mode decisions for the luma blocks (partitioning, tranforms, etc.) are used to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanizawa (US 2014/0056357 A1) explains DCT or DST are orthogonal transforms (¶ 0053).
Lu (US 2012/0230394 A1) teaches the chroma transform can be derived from the luma transform or independently (¶¶ 0065 and 0070, respectively) and explains the decoder performs an inverse transform according to type of transform signaled from the encoder (¶ 0044).
Andersson (US 2020/0036990 A1) teaches the coded bit flag (cbf) indicates whether there are residuals present and further teaches transform can be skipped when the cbf is 0 (¶ 0048).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481